DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 2, filed 11/19/2021, with respect to claims 29, 40 & 42 have been fully considered and are persuasive.  The rejection of claims 29, 40 & 42 has been withdrawn. 

Allowable Subject Matter
Claims 30-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The allowable subject matter is stated in the Remarks (11/19/2021) wherein the prior art does not teach the structural limitations of the invention.  Since the previous O.A. clearly points out the reason for rejection and the Applicant's reply explicitly presents why the claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary when no prior art was found upon further search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.L.J/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856